Notice of Pre-AIA  or AIA  Status
1.		The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.		A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 19 October 2021 has been entered. 


DETAILED ACTION
Status of Application, Amendments and/or Claims
3.		Applicant’s response dated 10/19/2021 is considered and entered into record. Claim 1 has been amended. Claim 9 is cancelled. Claims 1, 4-7 and 10-13 are currently pending.	 
4.		Claims 6-7 and 12-13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to non-elected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 5 April 2109.
5.		Claims 1, 4-5 and 10-11, drawn to a method for producing a neural cell comprising culturing a somatic cell under inhibition of Smad signaling and p53 signaling, are being considered for examination in the instant application. 

Perfection of priority
6.		Applicant argues that the submission of certified English translations of Japanese priority documents JP 2015-008870 and PCT/JP2015/059651 perfects the claims to foreign priority.
7.		Applicant’s arguments are considered, and found to be persuasive. Upon consideration of the submitted certified English translation of Japanese priority documents 870 and ‘651, the foreign priority is perfected. As both documents provide support for the present invention, instant claims get the benefit of the earliest date of 1/20/2015, the filing date of JP 2015-008870.

Rejections withdrawn
8.		Upon consideration of perfecting foreign priority claim, the Dai reference (published 4/1/2015) is considered to be post-dated, hence the rejection under 35 U.S.C. 102(a)(1) is withdrawn. 
9.		Upon consideration of priority perfection, and Applicant’s persuasive arguments against Velasco et al teaching SOX2 gene introduction into fibroblast, Raciti et al teaching gene introduction, the rejections under 35 U.S.C. 103 are withdrawn.	

New Rejections
Claim Rejection - 35 USC § 103
10.    		The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
11.		Claims 1, 4-5 and 10-11 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Inoue et al (WO 2014/104409, 7/3/2014) and Lu et al (J Neurosc Res 77: 174-191, 2004), in view of Lairson et al (Ann Rev Pharmacol Toxicol 53: 107-125, 2013), and in further view of Deng et al (BBRC 282: 148-152, 2001).
12.		The claims are drawn to a method for producing a neural cell, comprising culturing a somatic cell under inhibition of Smad signaling and p53 signaling, wherein the Smad signaling is inhibited by transforming growth factor-β (TGFβ) inhibitor or bone morphogenetic protein (BMP) inhibitor, the p53 signaling is inhibited by a p53 inhibitor, wherein the neural cell is produced directly from the somatic cell without undergoing induction of a pluripotent stem cell; the method does not comprise a step of contacting the somatic cell with a histone deacetylase inhibitor, and does not comprise artificial gene introduction, wherein the somatic cell is differentiated or on the way to terminal differentiation (claim 1); wherein the: somatic cell is a fibroblast (claim 10) and is a human cell (claim 11). The claims also recite that culture of the somatic cell is performed under a culture condition comprising GSK3β inhibition, MAPK inhibition, or increase in intracellular cAMP (claim 4). Claim 5 recites that the somatic cell culture is done in a medium containing TGFβ inhibitor, BMP inhibitor, p53 inhibitor, and one of GSK3β inhibitor, MAPK inhibitor and cAMP stimulator.
13.		Inoue et al teach a method for producing neural progenitor cells (neural cell) from bone marrow stem cells (Muse cells) (PSC) (para 0043) in a culture medium comprising BMP inhibitor and TGF-β inhibitor (para 0033), wherein the cells can be from humans (para 0063). Inoue et al (para 0063) and the instant specification (para 0013), teach that hematopoietic stem cells (bone marrow stem cells) and fibroblasts, can be somatic cells, and are therefore within the scope of claim 1. The reference does not teach that the hPSCs used in the method are induced and the method does not involve gene introduction or histone deacetylase inhibitor. 
14.		Lu et al teach that bone marrow stem cells and other cells like fibroblasts can differentiate to neurons by chemical means (i.e. without gene introduction) (Abstract; page 176, Chemical induction; Discussion, page 185, para 1).
15.		Inoue et al or Lu et al do not teach the use of p53 inhibitor.
16. 		Lairson et al use a rat stroke model, and teach that p53 inhibitor pifithrin-alpha enhances the survival and proliferation of neural progenitor cells, and also protects neural progenitors from apoptosis (page 115, para 3). The reference therefore, indicates that inhibition of p53 is crucial for increasing the proliferation of NPCs and protecting the cells from apoptosis.  
17.		Inoue et al, Lu et al or Lairson et al do not teach a GSK3β inhibitor, MAPK inhibitor or cAMP/adenylate cyclase activator.
18.		Deng et al teach that conditions that increase intracellular levels of cAMP result in the differentiation of human marrow stromal cells (or hematopoietic cells) to neural cells in vitro. The reference teaches that the culturing of stromal cells in a medium comprising dibutyryl cAMP (cAMP analog) resulted in the generation of cells with neural cell morphology (Abstract: Fig 1). 
19.		Since Inoue et al, Lu et al, Lairson et al and Deng et al teach the generation of neural stem cells or neural cells from somatic cells and also provide the factors required for differentiation to neural cells in vitro, it would have been obvious for the person of ordinary skill in the field to derive at the optimal combination by routine experimentation, without the need for artificial gene introduction. The differences between the claimed method and the prior art method appears to be one of optimization of conditions for generation of neural cell. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date, to have optimized the factors and culture conditions of a somatic cell to arrive at the neural cell without gene introduction as recited in the claims. See MPEP 2144.05: A. Optimization Within Prior Art Conditions or Through Routine Experimentation.
20.			It would have been, therefore, obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of culturing hematopoietic stem cells (somatic cells) or fibroblasts under inhibition of Smad signaling using TGF-β and BMP inhibitors to generate neural progenitor cells as taught by Inoue et al and Lu et al, by using p53 inhibitor and dibutyryl cAMP in view of the respective teachings of Lairson et al, and Deng et al. The person of ordinary skill would have been motivated to the stated modification, as the combination of the cited prior art establishes that inhibitors of TGF beta, BMP and p53 are required for differentiation of somatic cells to neural cells, and that p53 upregulates the proliferation and prevention of apoptosis of neural cells. The person of ordinary skill would have been motivated to add conditions or molecules for increasing cAMP levels as this leads to the generation of neural cells, i.e. cells with neural morphology (Deng et al). The person of ordinary skill in the art would have had a reasonable expectation of success based on the cumulative disclosures of the prior art references. 
21.    		Thus, the claimed invention as a whole was prima facie obvious over the combined teachings of the prior art.

22.		Claims 1, 4-5 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Ashton et al (PGPB 20160068806, filed 9/25/2014) in view of Lairson et al (2013).
23.		Ashton et al teach differentiation of human pluripotent stem cells or hPSCs to neurons (Abstract). The reference teaches culturing hPSC in a medium that is substantially free of TGF beta signaling factor or containing a TGF-beta signaling antagonist, BMP inhibitor, GSK3 inhibitor, (claims 11, 12, 13, 14, 19, 23; paras 0006-0009, 0126). Even though the reference generally teaches that hPSCs can include hiPSC and ESC, the reference does not specifically state that “hiPSCs” are used in the methods, thereby suggesting the use of hPSCs without induction (para 0061). 
24.		Ashton et al do not teach a p53 inhibitor.
25.		The teachings of Lairson et al are set forth above.
26.			It would have been, therefore, obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of culturing somatic cells like human pluripotent stem cells under inhibition of dual Smad signaling using TGF-β and BMP inhibitors to generate neurons as taught by Ashton et al, by including p53 inhibitors for producing neural cells in view of the teachings of Lairson et al. The person of ordinary skill would have been motivated to the stated modification, as the combination of the cited prior art establishes that inhibitors of TGF beta, BMP and p53 are required for differentiation of somatic cells to neural cells, and that p53 upregulates the proliferation and prevention of apoptosis of neural cells. The person of ordinary skill in the art would have had a reasonable expectation of success based on the cumulative disclosures of the prior art references. 
27.    		Thus, the claimed invention as a whole was prima facie obvious over the combined teachings of the prior art.
	Applicant’s Remarks:
28.		Applicant primarily argues the Raciti reference, alleging that Raciti et al teach “reprogramming mouse embryonic fibroblasts (EMFs) to neural precursor-like cells by transduction of Pax6 and Foxg1 genes via a lentivirus vector”. Applicant asserts that since Raciti requires artificial gene introduction, the combination of Inoue or Ashton with Raciti would not lead to the claimed invention, and hence would not be obvious. Applicant requests reconsideration and withdrawal of the rejections.
29.		Applicant’s arguments are fully considered, and are found to be persuasive. Upon consideration of the arguments, the Raciti reference is withdrawn. New rejections have been set forth above.

Double Patenting
Non-Statutory

30.		The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
31.		A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
32.		Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

33.		Claims 1, 4-5 and 10-11 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1 and 3-8 of co-pending application number 16/972,834. Although the conflicting claims are not identical, they are not patentably distinct from each other because in each case the claims are drawn to a method of producing a neuron from a somatic cell (fibroblast) comprising culturing the somatic cell in the presence of a TGF-beta inhibitor and a BMP inhibitor, along with a cAMP inducer, GSK3 inhibitor or a p53 inhibitor, and the culturing is done in the absence of a histone component. 
	The only differences between the two sets of claims are as follows:
Instant claims recite that the method does not comprise artificial gene introduction, while the ‘834 claims are silent on this limitation. However, the abstract of the ‘834 PGPB explicitly teaches that the process is done “without performing artificial gene transfer”. Instant claims are therefore, anticipated by the ‘834 claims. 
 34.		This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

	

Conclusion
35.         	No claims are allowed. 		
36.		Any inquiry concerning this communication or earlier communications from the examiner should be directed to Aditi Dutt whose telephone number is (571)272-9037.  The examiner can normally be reached on M-F 9:00am-5:00pm.
37.		If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker, can be reached on 571-272-0911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
38.		Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov/. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/A. D./
Examiner, Art Unit 1649
14 September 2022
	

/DANIEL E KOLKER/
Supervisory Patent Examiner, Art Unit 1644